                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
               Plaintiff,                             )
                                                      )
       v.                                             )       Case No. 6:19-CV-03297-MDH
                                                      )
MARK STEFFES,                                         )
                                                      )
               Defendant.                             )

                                              ORDER

       Before the Court is the Report and Recommendation of the Magistrate Judge. (Doc. 12).

The Magistrate Judge found by clear and convincing evidence that Defendant suffers from a mental

disease or defect that creates a substantial risk of bodily injury to another person or serious damage

to the property of another, were he to be released, and recommended that the Defendant be

committed to the custody of the Attorney General under 18 U.S.C. § 4246. Defendant has filed

exceptions (Doc. 13) and the matter is ripe for review.

       In 2015, Defendant was charged with Possession of a Firearm by a Felon in the United

States District Court for the Northern District of Iowa. On April 12, 2019, the district court found

Defendant incompetent to proceed to trial and that there was not a substantial probability he would

be restored to competency in the foreseeable future. (Doc. 1-1 at 13). On June 28, 2019, a panel of

psychologists issued a forensic psychological report, wherein they diagnosed Defendant with

schizophrenia, alcohol-, cannabis-, and methamphetamine-use disorders. (Doc. 1-2 at 7-12). His

symptoms include persistent persecutory delusional beliefs. Id. at 9-10. 15. Id. Based on those

diagnoses, symptoms, his history of violence, and several historical and clinical risk factors for

future violence, the panel found his release would create a substantial bodily injury to another



                                                  1
person or serious damage to property of another and recommended civil commitment under 18

U.S.C. § 4246. Id. at 15-17.

        Defendant requested and received an independent psychological evaluation from the

clinical psychologist Richart DeMier, Ph.D. (Doc. 7). In his report, Dr. DeMier concurred with the

opinion of the Risk Assessment panel, concluding “he is dangerous due to his mental illness and

that his release would create a substantial risk to others, primarily young children, and or the

property of others.” Id. at 6.

        The Magistrate Judge held an evidentiary hearing on Plaintiff’s Petition on November 19,

2019. (Doc. 11). At the hearing, Defendant acknowledged the panel’s diagnosis and that “they

must be correct” but also stated he does not believe he has a mental illness. He also testified that

he is taking medication voluntary and will continue to do so and would not be a danger to others

if released. (Doc. 11 at 3-6).

        In light of the conclusions of the Risk Assessment panel and the independent psychological

evaluator, the Magistrate Judge recommended Defendant be committed under § 4246. Defendant

excepts to the recommendation of the Magistrate Judge, arguing the government has not met its

evidentiary burden required under § 4246. (Doc. 13). Defendant points solely to his testimony at

the evidentiary hearing held before the Magistrate Judge.

        After carefully review of the record, the Court finds that Defendant’s testimony as to his

dangerousness is not credible in the face of the unanimous contrary conclusions reached by the

Risk Assessment Panel and his own psychological evaluator. The Court finds by clear and

convincing evidence that Defendant suffers from a mental disease or defect that creates a

substantial risk of bodily injury to another person or serious damage to the property of another,

were he to be released. As such, the Report and Recommendation of the Magistrate Judge is hereby



                                                 2
ADOPTED. Defendant is COMMITTED to the custody of the Attorney General pursuant to 18

U.S.C. § 4246.

       IT IS SO ORDERED.



DATED: December 17, 2019

                                             _/s/ Douglas Harpool________________
                                             DOUGLAS HARPOOL
                                             UNITED STATES DISTRICT JUDGE




                                         3
